     Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 1 of 33 Page ID #:1444



  JEAN E. WILLIAMS
1 Acting Assistant Attorney General
2 U.S. Department of Justice
  Environment & Natural Resources Division
3 LUTHER L. HAJEK
  U.S. Department of Justice
4 Environment & Natural Resources Division
  Natural Resources Section
5 999 18th Street, South Terrace, Suite 370
6 Denver, CO 80202
  Tel.: (303) 844-1376
7 Fax: (303) 844-1350
  E-mail: luke.hajek@usdoj.gov
8 Attorneys for Defendants
9
                        UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION
11
12 CENTER FOR BIOLOGICAL               )        Case No. 2:17-cv-08587-GW-AS
   DIVERSITY, et al.,                  )        Case No. 2:18-cv-06775-GW-AS
13
                                       )        Consolidated
14    and                              )
                                       )        DEFENDANTS’ OPPOSITION TO
15
      NATIONAL PARKS CONSERVATION)              PLAINTIFFS’ MOTIONS FOR
16    ASSOCIATION,                     )        SUMMARY JUDGMENT
                                       )
17
                Plaintiffs,            )        Hearing Date: June 20, 2019
18                                     )        Time: 8:30 a.m.
      v.                               )        Courtroom: 9D
19
                                       )        Judge: Honorable George H. Wu
20    U.S. BUREAU OF LAND              )
      MANAGEMENT, et. al.,             )
21
                                       )
22              Defendants,            )
                                       )
23
      and                              )
24                                     )
25    CADIZ, INC., et al.,             )
                                       )
26              Defendant-Intervenors. )
27                                     )

28
      Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment
     Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 2 of 33 Page ID #:1445




 1                            TABLE OF CONTENTS
 2 INTRODUCTION ..................................................................................................... 1
 3 ARGUMENT ............................................................................................................. 1
 4             I.       The Court Lacks Jurisdiction Over the M-Opinion Claim ................... 1
 5
                        A.       NPCA Has Failed to Demonstrate Standing as to Any
 6                               Application of the M-Opinion Other Than the Cadiz Pipeline .. 2
 7                      B.       The M-Opinion Is Not a Final Agency Action ........................... 2
 8
               II.      The M-Opinion’s Interpretation of the 1875 Act is Reasonable and
 9                      Therefore the M-Opinion and BLM’s Determination Should be
10                      Upheld ................................................................................................... 3

11                      A.       A Railroad May Lease an 1875 Act Right-of-Way for Uses that
                                 Do Not Interfere with the Operation of the Railroad .................. 4
12
13                      B.       Alternatively, Under the Incidental Use Doctrine, a Railroad
                                 May Lease an 1875 Act Right-of-Way for Uses that Provide an
14                               Incidental Benefit to the Railroad ............................................... 7
15
               III.     BLM’s Alternative Determination That the Cadiz Pipeline Will
16                      Further a Railroad Purpose Should Be Upheld ..................................... 9
17                      A.       BLM Adequately Explained its Change in Position from the
18                               2015 Determination Regarding the Cadiz Pipeline .................... 9

19                      B.       Barahona Supports the Conclusion that the Cadiz Pipeline
                                 Furthers a Railroad Purpose ...................................................... 19
20
21             IV.      The M-Opinion and BLM’s Determination Were Not Based on
                        Pretext .................................................................................................. 21
22
               V.       BLM Complied With NEPA and FLPMA .......................................... 25
23
24 CONCLUSION ........................................................................................................ 25
25
26
27
28
           Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment                                                 i
     Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 3 of 33 Page ID #:1446




 1                                         TABLE OF AUTHORITIES

 2 Cases
   Air Transp. Ass’n of Am., Inc. v. Nat’l Mediation Bd.,
 3
     663 F.3d 476 (D.C. Cir. 2011) .............................................................................25
 4
   Alaska v. Andrus,
 5   591 F.2d 537 (9th Cir. 1979) ................................................................................25
 6 Barahona v. Union Pacific Railroad Co.,
     881 F.3d 1122 (9th Cir. 2018) ..................................................... 5, 6, 7, 18, 20, 21
 7
   Beres v. United States,
 8
     64 Fed. Cl. 403 (2005) ........................................................................................6, 7
 9
   Caldwell v. United States,
10   250 U.S. 14 (1919) .................................................................................................5
11 California v. Ross,
12  358 F. Supp. 3d 965 (N.D. Cal. 2019)..................................................................21

13 Clapper v. Amnesty Int’l USA,
     568 U.S. 398 (2013) ...............................................................................................2
14
   Ellamae Phillips Co. v. United States,
15   99 Fed. Cl. 483 (2011) ............................................................................................7
16 FCC v. Fox Television Stations, Inc.,
17  556 U.S. 502 (2009) .............................................. 9, 10, 11, 12, 13, 14, 15, 16, 17

18 Geneva Rock Products, Inc. v. United States,
    107 Fed. Cl. 166 (2012)......................................................................................6, 7
19
   Great Northern Ry. Co v. United States,
20  315 U.S. 262 (1942) ...............................................................................................4
21 Home on the Range v. AT&T Corporation,
22  386 F. Supp. 2d 999 (S.D. Ind. 2005) ....................................................................6

23 Jagers v. Fed. Crop. Ins. Corp.,
     758 F.3d 1179 (10th Cir. 2014) ............................................................................25
24
   L.K.L. Associates, Inc. v. Union Pacific Railroad Co.,
25   No. 2:15-CV-347-BSJ, 2018 WL 2433563 (D. Utah May 29, 2018) ................5, 8
26 Leo Sheep Co. v. United States,
27   440 U.S 668 (1979) ................................................................................................8

28
           Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment                                      ii
     Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 4 of 33 Page ID #:1447




 1 Marvin M. Brandt Revocable Trust v. United States,
    572 U.S. 93 .........................................................................................................4, 8
 2
   Mitchell v. Ill. Cent. R.R. Co.,
 3  51 N.E.2d 271 (Ill. 1943)............................................................................... 20, 21
 4 Modesto Irrigation Dist. v. Gutierrez,
 5  619 F.3d 1024 (9th Cir. 2010) ................................................................................9

 6 Motor Vehicles Mfrs. Ass’n of the U.S., Inc. v. State Farm Auto. Ins. Co.,
    463 U.S. 29 (1983) ........................................................................................ 19, 24
 7
   Nat’l Ass’n of Homebuilders v. EPA,
 8  682 F.3d 1032 (D.C. Cir. 2012) .............................................................................9
 9 Nat’l Audubon Soc’y v. Dep’t of the Navy,
10  422 F.3d 174 (4th Cir. 2005) ................................................................................24

11 New York v. U.S. Dep’t of Commerce,
    351 F. Supp. 3d 502 (S.D.N.Y. 2019) ..................................................................22
12
   Oregon v. Ashcroft,
13  368 F.3d 1118 (9th Cir. 2004) ................................................................................3
14 Organized Vill. of Kake v. U.S. Dep’t of Agric.,
15  795 F.3d 956 (9th Cir. 2015) ..................................................................... 9, 10, 17

16 U.S. Army Corps of Engineers v. Hawkes Co.,
     136 S. Ct. 1807 (2016) ...........................................................................................3
17
   U.S. Dep’t of Commerce v. New York,
18   139 S. Ct. 953 (Feb. 15, 2019) .............................................................................22
19 Union Pacific Railroad Co. v. Santa Fe Pacific Pipelines, Inc.,
20   180 Cal Rptr. 3d 173 (Cal. Ct. App. 2014) ............................................................6

21 United States v. Denver & Rio Grande Railway Co.,
    150 U.S. 1 (1893) ...............................................................................................5, 8
22
   United States v. Union Pacific Railroad Co.,
23  353 U.S. 112 (1957) ...........................................................................................6, 8
24 W. Mont. Cmty. Partners, Inc. v. Austin,
25  696 Fed. Appx. 789 (9th Cir. 2017) .......................................................................9
26 Whitmore v. Arkansas,
    495 U.S. 149 (1990) ...............................................................................................2
27
28
           Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment                                        iii
     Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 5 of 33 Page ID #:1448




1 Statutes
  Federal Land Policy and Management Act,
2
    43 U.S.C. § 1769(a) ..............................................................................................25
3
  General Railroad Right-of-Way Act,
4   43 U.S.C. § 934 ......................................................................................................5
5 Other Authorities
6 Right-of-Way R.Rs.,
    37 Pub. Lands Dec. (May 21, 1909)......................................................................5
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment                                        iv
     Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 6 of 33 Page ID #:1449




1                               TABLE OF ACRONYMS

2 2011 M-Opinion                          Solicitor’s Opinion M-37025
3 APA                                     Administrative Procedure Act
4 ARZC                                    Arizona and California Railroad Company
5 BLM                                     U.S. Bureau of Land Management
6 BLM’s Determination                     BLM’s October 13, 2017 Administrative
7                                         Determination Regarding the Cadiz Pipeline

8 CBD                                     Center for Biological Diversity

 9 EIS                                    Environmental Impact Statement

10 FLPMA                                  Federal Land Policy and Management Act

11 M-Opinion                              Solicitor Opinion M-37048

12 NEPA                                   National Environmental Policy Act

13 SMWD                                   Santa Margarita Water District

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment     v
     Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 7 of 33 Page ID #:1450




1
2
                                         EXHIBITS
3
4
      Exhibit 1   Memorandum from Deputy Secretary of the Interior David Bernardt
5                 to U.S. Department of the Interior Officials, Subject: Ethics Recusal
6                 (August 15, 2017)

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment         vi
     Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 8 of 33 Page ID #:1451




 1                                    INTRODUCTION
 2          The Solicitor’s M-Opinion regarding the scope of 1875 Act rights-of-way
 3 and BLM’s Determination regarding the Cadiz Pipeline are reasonable and should
 4 be accorded deference. The record shows that agency officials grappled with the
 5 complex issues associated with 1875 Act rights-of-way and appropriately analyzed
 6 those issues based on the factual record. The M-Opinion analyzed the history of
 7 1875 Act rights-of-way, the purpose for which the statute was enacted, and judicial
 8 precedent interpreting the Act, and reached the reasonable conclusion that a
 9 railroad could lease a right-of-way as long as the use did not interfere with the
10 operation of the railroad. BLM’s Determination relied on this interpretation and
11 found that the Cadiz Pipeline will not interfere with railroad operations. Plaintiffs
12 offer no evidence to the contrary.
13          In addition, the record shows that the Cadiz Pipeline will serve a railroad
14 purpose in several ways, including the installation of a fire suppression system,
15 which will allow the railroad to detect and quickly put out trestle fires that could
16 otherwise cost the railroad millions of dollars in repair or replacement costs.
17 Plaintiffs argue that the agency did not adequately explain its decisions to
18 withdraw the 2011 M-Opinion and to reach a different determination regarding the
19 Cadiz Pipeline, but the record shows that the agency’s decisions were based on the
20 factual evidence before it and a more accurate reading of the 1875 Act and the
21 incidental use doctrine. Thus, the M-Opinion and BLM’s Determination should be
22 upheld.
23                                      ARGUMENT
24 I.       The Court Lacks Jurisdiction Over the M-Opinion Claim
25          To the extent the M-Opinion claim addresses anything other than the Cadiz
26 Pipeline, the Court lacks jurisdiction over the claim.
27
28
         Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment            1
     Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 9 of 33 Page ID #:1452




1           A.     NPCA Has Failed to Demonstrate Standing as to Any Application
                   of the M-Opinion Other Than the Cadiz Pipeline
2
            NPCA’s opening brief demonstrates that it lack of standing to challenge
3
      BLM’s actions with respect to any project occurring in an 1875 Act right-of-way
4
      other than the Cadiz Pipeline. It fails to identify any other projects occurring in an
5
      1875 Act right-of-way or show how such a project may affect their interests. See
6
      Mem. in Supp. of NPCA’s Mot. for Summ. J. at 6-7 (No. 2:18-cv-6775, ECF No.
7
      55-2) (“NPCA Mem.”). This is significant because, through its challenge to the
8
      M-Opinion, NPCA seeks relief, not only as to the Cadiz Pipeline, but also as to any
9
      other lessees that “may engage in activities outside the lawful scope of their 1875
10
      Act rights-of-way.” Id. at 7. Standing, however, may not be based on speculation.
11
      Indeed, the Supreme Court has stressed that an injury must be “‘certainly
12
      impending’ to constitute injury in fact” – “‘[a]llegations of possible future injury’
13
      are not sufficient.’” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)
14
      (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)). Accordingly,
15
      Plaintiffs have failed to demonstrate standing to challenge, or to seek relief, as to
16
      any application of the M-Opinion other than the Cadiz Pipeline.
17
            B.     The M-Opinion Is Not a Final Agency Action
18
            As demonstrated in numerous court decisions addressing the legal opinions
19
      of government counsel, the M-Opinion is not a final agency action. See Defs.’
20
      Mem. in Supp. of Mot. for Summ. J. at 6-8 (No. 17-cv-8587, ECF No. 69-1) (“Def.
21
      Mem.”). NPCA attempts to liken the M-Opinion to an interpretive rule, but the M-
22
      Opinion differs from an interpretive rule because it applies only within the
23
      Department of the Interior and does not apply to any outside entities, as even
24
      NPCA acknowledges. See NPCA Mem. at 8 (citing 209 Interior Department
25
      Manual 3.2(A)(11)). Thus, it is unlike the Attorney General’s directive
26
27
28
         Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment              2
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 10 of 33 Page ID #:1453




 1 interpreting and implementing the Controlled Substances Act at issue in Oregon v.
 2 Ashcroft, 368 F.3d 1118, 1120-21 (9th Cir. 2004).
 3          Nor is the M-Opinion akin to a U.S. Army Corps of Engineers (“Corps”)
 4 jurisdictional statement. In U.S. Army Corps of Engineers v. Hawkes Co., 136 S.
 5 Ct. 1807 (2016), the Supreme Court held that a Corps jurisdictional statement as to
 6 whether a property contains jurisdictional waters was a final agency action. Id. at
 7 1813-14). The Court explained that a negative determination would bind the
 8 government, thereby creating a statutory five-year safe harbor from civil suits
 9 under the Clean Water Act for the property owner. Id. at 1814. Conversely, an
10 affirmative determination would remove the safe harbor and expose the property
11 owner to potential civil and criminal penalties. Id. at 1815. The M-Opinion,
12 however, is unlike a Corps jurisdictional statement because it does not determine
13 any rights or obligations of third parties. See Def. Mem. at 8. Nor does the M-
14 Opinion provide any immunity to railroad companies who may seek to lease 1875
15 Act rights-of-way for particular uses, as evidenced by the current lawsuits.
16          Finally, NPCA is simply incorrect when it asserts that the M-Opinion is the
17 last opportunity for it to challenge potential uses of 1875 Act rights-of-way on
18 public land. See NPCA Mem. at 9. If a railroad uses, or allows a third party to
19 use, an 1875 Act right-of-way in a manner that harms NPCA’s interests, NPCA
20 may bring suit to protect its interests. Until that happens, NPCA cannot
21 circumvent Article III of the Constitution and the judicial review provisions of the
22 APA by seeking relief with respect to actions that have not yet occurred.
23 II.      The M-Opinion’s Interpretation of the 1875 Act is Reasonable and
24          Therefore the M-Opinion and BLM’s Determination Should be Upheld

25          The interpretation of the 1875 Act in the M-Opinion is reasonable and

26 should be accorded deference, and therefore the M-Opinion and BLM’s
27 Determination relying on it should be upheld.
28
         Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment           3
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 11 of 33 Page ID #:1454




 1          A.    A Railroad May Lease an 1875 Act Right-of-Way for Uses that Do
                  Not Interfere with the Operation of the Railroad
 2
            As demonstrated in the M-Opinion, the text of the 1875 Act, the purpose of
 3
     the Act, longstanding historical practice, and judicial precedent support a broad
 4
     interpretation of 1875 Act rights-of-way. BLM 75-99. Plaintiffs fail to
 5
     demonstrate that the analysis in the M-Opinion is incorrect.
 6
            First, the Supreme Court has not decided the scope of permissible uses of an
 7
     1875 Act right-of-way. NPCA reads a footnote in Marvin M. Brandt Revocable
 8
     Trust v. United States as establishing that a grantees’ use of an 1875 Act right-of-
 9
     way must be limited to “certain purposes,” and on that basis concludes that no
10
     other uses are permitted. See NPCA Mem. at 1, 11 (citing Marvin M. Brandt
11
     Revocable Trust v. United States, 572 U.S. 93. 105 n.4 (2014)). But that is not
12
     what Brandt holds. Instead, the Court in Brandt merely confirmed that an 1875
13
     Act right-of-way is an easement and consequently held that, unlike grants under
14
     pre-1871 Acts, when a railroad abandons an 1875 Act right-of-way, the land
15
     reverts to adjacent landowners, not the federal government. Contrary to NPCA’s
16
     contentions, Brandt does not also address whether the easement holder may lease
17
     the right-of-way for uses that do not strictly serve a railroad purpose. Similarly,
18
     Great Northern held that the 1875 Act conveyed an easement and therefore the
19
     railroad did not own the mineral rights in the right-of-way, but it said nothing
20
     about the uses to which the right-of-way may be put. See Great Northern Ry. Co v.
21
     United States, 315 U.S. 262, 275-79 (1942).1
22
23
     1
     Great Northern cites Interior Department regulations, Right-of-Way R.Rs., 37
24 Pub. Lands Dec. 787 (May 21, 1909), but only for the proposition that the
25 regulations construed the 1875 Act as conveying an easement, not a fee interest.
   See 315 U.S. at 276. The regulations state only that the right-of-way is to be used
26 “for the purposes for which it is granted” and do not address whether an operating
27 railroad may lease the right-of-way for other uses. See 37 Pub. Lands Dec. at 788.
28
         Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment             4
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 12 of 33 Page ID #:1455




 1          CBD also relies on United States v. Denver & Rio Grande Railway Co., 150
 2 U.S. 1 (1893), but that case supports the analysis in the M-Opinion. In Denver &
 3 Rio Grande, the Court interpreted only the ancillary right to take “material, earth,
 4 stone, and timber necessary for the construction of said railroad”; it did not
 5 interpret the primary grant of a “right of way through the public lands of the United
 6 States.” 43 U.S.C. § 934 (emphasis added). Unlike the primary grant of a right-of-
 7 way, the ancillary right to take material is limited for the use of constructing the
 8 railroad, which is precisely the distinction made in the M-Opinion. BLM 87-88.
 9 Construing that provision, the Court found that it was permissible for the railroad
10 to cut timber and transport it, as long as the timber was used for structures for the
11 railroad, such as stations and water tanks. 150 U.S. at 10-14.2
12          In Caldwell v. United States, 250 U.S. 14 (1919), the railroad argued that it
13 should be permitted, not only to cut timber for purposes of constructing the
14 railroad and related structures, but also to sell the leftover timber for profit. See id.
15 at 18-20. This, the Supreme Court said, took the right to use timber in the 1875
16 Act too far—the railroad was not permitted to sell the timber for profit. Id. at 21-
17 22. But this still says nothing about the primary right granted in the 1875 Act—
18 “[t]he right of way through the public lands of the United States”—or the
19 permissible uses of that right-of-way.
20          Second, Barahona v. Union Pacific Railroad Co., 881 F.3d 1122 (9th Cir.
21 2018) does not resolve whether uses of an 1875 Act right-of-way must further a
22 railroad purpose because the issue was not squarely before the court. NPCA
23
24
     2
25  L.K.L. Associates, Inc. v. Union Pacific Railroad Co., No. 2:15-CV-347-BSJ,
   2018 WL 2433563 (D. Utah May 29, 2018), appeal docketed, No. 18-4123 (10th
26 Cir. Aug. 30, 2018), incorrectly interpreted the scope of 1875 Act rights-of-way,
27 and, in any event, is not binding on this Court and is on appeal.
28
         Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment            5
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 13 of 33 Page ID #:1456




 1 claims that the Ninth Circuit “concluded” that 1875 Act rights-of-way must further
 2 a railroad purpose, see NPCA Mem. at 12; in fact, the issue was not contested
 3 because the grantee in the case conceded that the 1875 Act granted an easement
 4 only for a railroad purpose. Barahona, 881 F.3d at 1133.3 Thus, the Ninth Circuit
 5 has not decided the question of whether a railroad may lease a right-of-way for a
 6 use that does not serve a railroad purpose.4
 7          Third, Plaintiffs rely on Home on the Range v. AT&T Corporation, 386 F.
 8 Supp. 2d 999 (S.D. Ind. 2005). As already demonstrated, however, the M-Opinion
 9 explains that the Home on the Range decision was wrongly decided because it
10 disregarded the Supreme Court’s direction that railroad grants are to be construed
11 liberally and misconstrued the Supreme Court’s decision in Union Pacific, which
12 interpreted a different statute. See Def. Mem. at 16-17; BLM 92-94. Plaintiffs
13 make no effort to rebut the legal rationale in the M-Opinion.
14          Finally, Plaintiffs’ reliance on a pair of Federal Court of Claims cases—
15 Beres v. Beres v. United States, 64 Fed. Cl. 403 (2005) and Geneva Rock Products,
16 Inc. v. United States, 107 Fed. Cl. 166 (2012)—is to no avail. In Beres, the
17 plaintiff claimed that the conversion of an abandoned rail line into a recreational
18 trail constituted a Fifth Amendment taking. 64 Fed. Cl. at 406-08. In light of
19 Great Northern, the court found that the underlying property reverted to the
20 adjacent landowners, not the government, and therefore a taking had occurred. Id.
21 at 421-28. But the case speaks only to whether the government has a reversionary
22
23   3
     Barahona also cited dicta in United States v. Union Pacific Railroad Co., 353
24 U.S. 112, 119 (1957), but Union Pacific involved a right-of-way granted under a
25 pre-1871 Act. See id. at 113-14.
   4
     Union Pacific Railroad Co. v. Santa Fe Pacific Pipelines, Inc., 180 Cal Rptr. 3d
26 173 (Cal. Ct. App. 2014), is in direct conflict with Barahona and therefore does
27 not control the outcome here.
28
         Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment             6
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 14 of 33 Page ID #:1457




 1 interest in abandoned rail lines—the issue settled in Brandt—not whether an active
 2 1875 Act right-of-way may be used by the railroad or a lessee for uses that do not
 3 serve a railroad purpose. See id. Similarly, Geneva Rock addressed only whether,
 4 after abandonment, the conversion of a rail line to a recreational trail was within
 5 the scope of the right granted in the 1875 Act. 107 Fed. Cl. at 170-73; see also
 6 Ellamae Phillips Co. v. United States, 99 Fed. Cl. 483, 486 (2011) (same). The
 7 Geneva Rock court did not address what other uses of a rail line easement may be
 8 permissible where, as here, the rail line is still being used for a railroad.
 9 Accordingly, the Court of Claims cases address different issues and cannot be
10 relied on to limit the scope of an active 1875 Act right-of-way.
11         In sum, the case law fails to support Plaintiffs’ view that the uses of 1875
12 Act rights-of-way are limited to uses that serve a railroad purpose.
13         B.     Alternatively, Under the Incidental Use Doctrine, a Railroad May
14                Lease an 1875 Act Right-of-Way for Uses that Provide an
                  Incidental Benefit to the Railroad
15
           NPCA argues that the incidental use doctrine may not be applied to an 1875
16
     Act rights-of-way. See NPCA Mem. at 13-15. There is no basis for this theory. In
17
     Barahona, the Ninth Circuit recognized the incidental use doctrine in the context
18
     of the 1875 Act right-of-way at issue in the case. See 881 F.3d at 1134. The court
19
     noted that, based on the doctrine, “courts have approved a variety of uses
20
     incidental to railroad operations.” Id. (citations omitted). The court also rejected
21
     the arguments by the plaintiffs in that case that the incidental use doctrine did not
22
     apply. See id. at 1134-35. The 2011 M-Opinion—which Plaintiffs do not
23
     challenge—also expressly referred to the incidental use doctrine and the cases
24
     applying it in the context of 1875 Act rights-of-way. BLM 8045-47.
25
           Nevertheless, NPCA argues that the scope of the 1875 Act is not broad
26
     enough to encompass other uses, even ones that serve a railroad purpose. See
27
28
        Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment             7
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 15 of 33 Page ID #:1458




 1 NPCA Mem. at 13-14. They point to language in L.K.L., where the court
 2 disagreed with the railroad’s broad interpretation of the incidental use doctrine,
 3 which was based on the railroad’s interpretation of the M-Opinion. 2018 WL
 4 2433563, at *9 n.77. The facts of the L.K.L. case are not similar to those here.5
 5 But even putting aside those factual distinctions, L.K.L. does not support NPCA’s
 6 argument because the court did not adopt the view that the incidental use doctrine
 7 is inapplicable to 1875 Act rights-of-way. See id. at *7-9.
 8          NPCA also argues that 1875 Act rights-of-way should be construed
 9 narrowly in favor of the government. See NCPA Mem. at 14 (citing Union Pacific,
10 353 U.S. at 116). This ignores the more liberal construction that courts have
11 generally given railroad grants. See Leo Sheep Co. v. United States, 440 U.S 668,
12 683 (1979) (such statutes “should receive at the hands of the court a more liberal
13 construction in favor of the purposes for which it was enacted”) (quoting Denver &
14 Rio Grande, 150 U.S. at 14). In any event, neither Union Pacific nor any other
15 case that Defendants are aware of has found that the incidental use doctrine is
16 inapplicable to 1875 Act rights-of-way. Indeed, NPCA admits that “in some
17 circumstances,” a railroad may lease an 1875 Act right-of-way for “uses that go
18 beyond the scope of an 1875 Act right-of-way.” NPCA Mem. at 15 n.6.6
19
20   5
       In L.K.L., the district court found that the leasing of the land in an 1875 Act right-
     of-way to a rental company did not serve a railroad purpose. See 2018 WL
21
     2433563, at *2-4, 7-9. There was no evidence offered that the leasing of the
22   property served a railroad purpose. See id. The case is currently on appeal.
     6
23     NPCA argues that if the right-of-way were on private land, the railroad would
     have to negotiate with adjacent landowners if it were to lease the right-of-way for
24   other uses. See NPCA Mem. at 15 n.6 (citing Brandt, 572 U.S. at 98-101). They
25   misconstrue Brandt, which involved an abandoned rail line, not an active one. See
     572 U.S. at 95. The issue in Brandt was whether an 1875 Act right-of-way would
26   pass to the government or adjacent landowners after it was abandoned, not what
27   uses were permissible while the railroad was still operating. See id. at 95, 102-10.
28
         Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment             8
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 16 of 33 Page ID #:1459




 1         In sum, the incidental use doctrine is applicable to 1875 Act rights-of-way,
 2 and the M-Opinion’s analysis of both the scope of 1875 Act rights-of-way and the
 3 incidental use doctrine should be upheld.
 4 III.    BLM’s Alternative Determination That the Cadiz Pipeline Will Further
 5         a Railroad Purpose Should Be Upheld

 6         BLM reasonably determined that the Cadiz Pipeline will further a railroad

 7 purpose, and that determination should be upheld. As explained below, the
 8 rescission of IM 2014-122 and the issuance of the new M-Opinion provided a new
 9 legal framework for BLM to review the materials submitted by Cadiz, and it
10 reasonably concluded that the pipeline will serve a railroad purpose.
11         A.     BLM Adequately Explained its Change in Position from the 2015
                  Determination Regarding the Cadiz Pipeline
12
           In making its Determination, BLM relied on the 2017 M-Opinion, which
13
     reflects the legal position of the Department and is binding on BLM. See section
14
     I.B., supra. The bases for the changed legal interpretation in the M-Opinion are
15
     amply explained in the 25-page M-Opinion, BLM 75-99, consistent with FCC v.
16
     Fox Television Stations, Inc., 556 U.S. 502 (2009). The changes to BLM’s
17
     Determination, relying on the changed legal interpretation in the M-Opinion, also
18
     are adequately explained in accordance with Fox. Agencies have “flexibility to
19
     alter policies” and “considerable latitude to change course.” Modesto Irrigation
20
     Dist. v. Gutierrez, 619 F.3d 1024, 1034 (9th Cir. 2010). BLM was permitted to
21
     reevaluate the evidence, give different weight to applicable factors, and reach a
22
     different result. See Organized Vill. of Kake v. U.S. Dep’t of Agric., 795 F.3d 956,
23
     968 (9th Cir. 2015). “Fox makes clear that this kind of reevaluation is well within
24
     the agency’s discretion.” Id. (quoting Nat’l Ass’n of Homebuilders v. EPA, 682
25
     F.3d 1032, 1038 (D.C. Cir. 2012)); see also W. Mont. Cmty. Partners, Inc. v.
26
27
28
        Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment           9
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 17 of 33 Page ID #:1460




 1 Austin, 696 Fed. Appx. 789, 792 (9th Cir. 2017) (“[A]n agency’s change in
 2 position alone is not a reason to reverse the agency.”).
 3         In making the Determination in 2017, BLM was not required to provide a
 4 greater explanation or justification than it provided for the prior determination. See
 5 Fox, 556 U.S. at 514 (“We find no basis in the [APA] or in our opinions for a
 6 requirement that all agency change be subjected to more searching review.”).
 7 Instead, the same “arbitrary and capricious” standard in the APA applies. Id. at
 8 514-15. An agency should, however, “display awareness that it is changing
 9 position,” and it may not “depart from a prior policy sub silentio or simply
10 disregard rules that are still on the books.” Id. at 515. An agency must show “that
11 there are good reasons for the new policy . . . [b]ut it need not demonstrate to a
12 court’s satisfaction that the reasons for the new policy are better than the reasons
13 for the old one.” Id. Instead, “it suffices that the new policy is permissible under
14 the statute, that there are good reasons for it, and that the agency believes it to be
15 better.” Id.; see also Organized Village of Kake, 795 F.3d at 966. A more detailed
16 explanation is required only in certain circumstances, such as when the “new
17 policy rests upon factual findings that contradict those which underlay its prior
18 policy.” Fox, 556 U.S. at 515.
19         BLM’s Determination meets the Fox requirements. BLM did not rely on
20 facts that contradicted those underlying the 2015 determination regarding the
21 Cadiz Pipeline; instead it reevaluated those facts based on a different interpretation
22 of the relevant law and reached a different result. BLM acknowledged the change
23 in position, provided good reasons for it, and believed that it reached the right
24 decision. The M-Opinion itself acknowledges the 2011 M-Opinion and explains,
25 in detail, the basis for its contrary interpretation. BLM 75-99. As reflected in the
26 record, BLM had ample reason to change the 2015 determination and adequately
27 explained its reasons for doing so.
28
        Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment             10
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 18 of 33 Page ID #:1461




 1         To begin with, it is important to understand that BLM’s 2015 determination
 2 that the Cadiz Pipeline would not serve a railroad purpose was based, not only on
 3 an application of the case law interpreting the incidental use doctrine, but also on
 4 the additional requirements in IM 2014-122. BLM 2260, 2726-29. IM 2014-122
 5 instructed BLM officials, when considering whether particular uses were within
 6 the scope of an 1875 Act right-of-way, that “a railroad [right-of-way] holder must
 7 provide sufficient evidence to overcome any doubts as to whether a particular
 8 activity is within the scope of the [right-of-way].” BLM 2727. In other words,
 9 BLM officials were to consider potential uses of a right-of-way with significant
10 skepticism. Further, the IM instructed BLM officials to consider whether the
11 activity was one that “has been used by railroads previously in furtherance of a
12 railroad purpose.” Id.
13         BLM’s 2015 determination followed the instructions in IM 2014-122. BLM
14 2243, 2256-57. In light of those instructions, BLM did, indeed, view the assertion
15 that the Cadiz Pipeline would serve a railroad purpose with great skepticism and
16 asked not merely whether proposed uses would further a railroad purpose, but
17 whether the pipeline was “necessary” for railroad operations, BLM 2265, and
18 whether “the origin” of the use was a railroad purpose. BLM 2266. In support of
19 the 2015 determination, BLM provided a summary evaluation (BLM 2245-49) and
20 a more detailed recommendation memorandum from the BLM California State
21 Director (BLM 2255-80), which CBD refers to as “the 24-page report.” Mem. in
22 Supp. of CBD’s Mot. for Summ. J. at 21 (No. 17-cv-8587, ECF No. 67-1) (“CBD
23 Mem.”). The report from the California State Director conceded several times that
24 the Cadiz Pipeline would serve a railroad purpose, but still concluded that those
25 purposes were insufficient to meet the higher standard in IM 2014-122. See BLM
26 2264-80.
27
28
        Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment         11
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 19 of 33 Page ID #:1462




 1          The report conceded, for example, that fire suppression is a railroad purpose.
 2 BLM 2268. Specifically, it stated that: “[F]ire suppression may further a railroad
 3 purpose inasmuch as rail lines in certain locations may be more susceptible to fire;
 4 in addition, water may be the appropriate substance to extinguish fires in certain
 5 circumstances.” BLM 2268. The report went on to explain, however, that IM
 6 2014-122 “instructs the BLM to consider historical industry practices with respect
 7 to the activity in question.” Id. Based on its interpretation of a railroad industry
 8 manual, BLM found that “water is not the preferred method of fire suppression on
 9 creosoted structures,” such as the trestle bridges along the railroad line. Id.7 BLM
10 also questioned why Cadiz would have a fire suppression system using fire
11 hydrants along this stretch of the pipeline and not along other sections. BLM
12 2268-69. Given these factors and the purported “historical lack of fire” on this
13 section of the rail line, BLM found that there was “no operational evidence” to
14 support the use of a fire suppression system as a railroad purpose. BLM 2269.
15          BLM further explained that IM 2014-122 required it to “determine whether
16 the railroad use or non-railroad use actually drive the activity’s design.” Id. (citing
17 IM 2014-122 at pt. E). According to BLM, the water recovery system drove the
18 design of the fire suppression system, and therefore the design of the activity was
19 “not driven by or for railroad purposes.” BLM 2270. Thus, after applying the
20 criteria in IM 2014-122, and despite acknowledging that fire suppression furthers a
21
22   7
       Evidence in the record shows that water is an established method of fire
23   suppression along rail lines. BLM 2675-76 (engineering report noting a railroad
     industry trade association’s manual identifying water as a form of fire suppression
24   and that the Federal Railroad Administration does not mandate particular fire
25   suppression methods); BLM 2864-65 (letter from RailAmerica to BLM California
     State Director listing examples of other railroads that use hydrant water systems
26   for fire suppression); BLM 2347-48 (same); BLM 2550-51 (explaining that the
27   system is modeled after a system on a Union Pacific railway line).
28
         Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment         12
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 20 of 33 Page ID #:1463




 1 railroad purpose, BLM concluded that the fire suppression system proposed by
 2 Cadiz and ARZC did not further a railroad purpose.8 Id.
 3          BLM reached similar conclusions with respect to each of the other railroad
 4 purposes offered by Cadiz and ARZC. See BLM 2266 (dismissing the use of the
 5 water by the railroad for washing cars and other purposes “only as possible” future
 6 uses); BLM 2273 (stating that “[a]n access road may serve railroad purposes,” but
 7 finding that no such purpose existed with respect to Cadiz because “the origin of
 8 the access road is to support the non-railroad purpose of water conveyance”); BLM
 9 2275-76 (stating that “[a] power line may further a railroad purpose,” but
10 concluding that the power lines for the Cadiz pipeline would not serve a railroad
11 purpose because the “in-line turbines” used to generate the power were “not within
12 the scope of the [right-of-way] granted by the Act”); BLM 2280 (stating that “[a]
13 steam-based excursion train may derive from or further a railroad purpose,” but
14 concluding that the operation of an excursion train did “not convert” the water
15 pipeline “into a legitimate railroad purpose”). In other words, despite finding that
16 the Cadiz Pipeline would serve several railroad purposes, BLM nevertheless
17 concluded that the pipeline did not serve a railroad purpose based on the additional
18 criteria in IM 2014-122.9
19
20   8
       In contrast, in the 2011 M-Opinion, BLM showed significantly more deference to
21   MCI in concluding, based on a letter from the railroad company, that a fiber optic
     cable would “improve the efficiency of its own communications system, and
22   thereby improve the safety of its operations” and therefore further a railroad
23   purpose. BLM 8048. Thus, the railroad “had the authority to approve the
     installation of MCI’s line in its [right-of-way] across BLM-administered lands
24   without approval from the Department.” Id.
25   9
       Because BLM made factual findings in 2015 that the pipeline would serve several
26   railroad purposes, the premise of Plaintiffs’ argument—that the prior factual
     findings found no railroad purpose—is false. Instead, it is apparent from a review
27   of BLM’s 2015 determination and the analysis supporting it, that BLM found that
28
         Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment       13
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 21 of 33 Page ID #:1464




 1         Cadiz immediately responded, disputing the conclusion that BLM reached in
 2 its 2015 determination. BLM 2238-41. Cadiz argued that the proper starting point
 3 for the analysis under the 2011 M-Opinion and the incidental use doctrine was not
 4 whether the water pipeline was a railroad purpose, but whether it would further a
 5 railroad purpose. BLM 2239. Thus, with respect to the in-line turbines used for
 6 power generation, the proper question was “whether, along with whatever
 7 commercial purposes it serves, it also furthers a railroad purpose,” which Cadiz
 8 stated that it did. Id. With respect to the analysis of fire suppression, Cadiz
 9 rejected the conclusion that fire suppression would not serve a railroad purpose and
10 suggested that BLM “would prefer that the ARZC let their trestles burn until crews
11 can arrive and throw dry sand on a fire rather than access a fire suppression system
12 made available by the water conveyance pipeline.” Id.
13         Cadiz also pointed out that even BLM had admitted that an access road
14 could serve a railroad purpose. BLM 2240. With respect to power generation,
15 Cadiz stated that the origin of the power (the water pipeline) should not be relevant
16 to the analysis, and instead BLM should have considered whether the power
17 generated would serve a railroad purpose, which it would. Id. Similarly, Cadiz
18 criticized the conclusion that an excursion train would not further a railroad
19 purpose because BLM wrongly suggested that the excursion train could “not
20 convert” the water pipeline into a railroad purpose. Id. In sum, BLM’s error was
21 to consider whether the water pipeline itself was a railroad purpose, rather than
22 asking whether the water pipeline would serve a railroad purpose. Id.10
23
24 railroad purposes existed, but offered various explanations to show that those
25 railroad purposes were not sufficient for it to make a finding of railroad purpose in
   accordance with IM 2014-122.
26 10
      On multiple occasions prior to BLM’s 2015 Determination, both Cadiz and
27 RailAmerica (ARZC’s previous parent company) pointed out these exact errors
28
        Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment           14
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 22 of 33 Page ID #:1465




 1         Members of Congress also were critical of BLM’s determination. A letter
 2 signed by twenty-three congressmen stated that “[f]or over a century, the 1875 Act
 3 [had] been interpreted to allow railroads to authorize other entities to use railroad
 4 rights-of-way for infrastructure over BLM land, without further authorization from
 5 the BLM, as long as the activity [did] not interfere with railroad operations.” BLM
 6 2227. The letter noted that the 2011 M-Opinion had departed from this long
 7 established understanding and that BLM’s 2015 determination had gone even
 8 further by requiring that a use “originate from a railroad purpose,” and thus found
 9 that the Cadiz Pipeline would not serve a railroad purpose “despite providing
10 inarguable benefits to the railroad.” Id.; see also BLM 345-47, 2020-23.
11 Following the change in administration, several other entities submitted comments
12 critical of BLM’s determination and in support of the pipeline. See BLM 2170-71,
13 2168-69, 940-47, 921, 888-89, 884-85, 870-79, 866-69, 834-35, 830-33.
14         In light of the objections raised by Cadiz and the criticism raised by
15 Congress and other entities, BLM initiated a review of Interior’s interpretations
16 and policies regarding 1875 Act right-of-way grants and the basis for the 2015
17 determination. See, e.g., BLM 2110 (e-mail between BLM staff requesting a
18 briefing paper on the Cadiz Pipeline for discussion with Department of the Interior
19 officials); BLM 2107 (briefing paper for the Assistant Secretary for Land and
20 Minerals Management providing background information on the 2015
21 determination for the Cadiz Project); BLM 2103 (e-mail discussing need for
22 briefing material regarding the Cadiz Project); BLM 2068-69, 2064, 2062 (e-mails
23 providing background legal information on the 1875 Act); BLM 2012 (e-mail
24 forwarding background material on legal issues surrounding the 1875 Act).
25
26 based on BLM’s preliminary conclusions about whether the benefits of the pipeline
27 would serve a railroad purpose. See, e.g., BLM 2539-42, 2664-68, 2882.
28
        Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment          15
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 23 of 33 Page ID #:1466




 1         Following this initial internal review, BLM considered rescinding IM 2014-
 2 022, on which the 2015 determination was based, BLM 1027-30, and did so in late
 3 March 2017. BLM 971-72. Following the rescission of IM 2014-122, Department
 4 of the Interior officials and BLM staff continued to discuss the issue of 1875 Act
 5 rights-of-way and the proper uses of such rights-of-way. BLM 843, 730-31
 6 (briefing papers regarding the Cadiz Pipeline); BLM 737 (e-mail regarding
 7 material regarding the Cadiz Pipeline); BLM 109-10, 105 (e-mails discussing draft
 8 Congressional rider that would prohibit Cadiz from seeking a right-of-way).
 9         At the same time, in early 2017, the Solicitor’s Office had multiple
10 discussions with Interior’s leadership regarding the legal underpinnings of the
11 1875 Act and the 2011 M-Opinion. These discussions were, in part, to provide an
12 understanding of, and recommendation for, the need to participate as amicus curiae
13 in the Barahona case, which raised two legal questions before the Ninth Circuit
14 regarding the scope of rights granted to railroads through pre-1871 Acts and the
15 1875 Act. See, e.g., BLM 2068-2102, 2064-67, 2062-63. These discussions raised
16 questions about the Department’s interpretation of the 1875 Act outlined in the
17 2011 M-Opinion. In turn, following several months of internal Solicitor’s Office
18 discussions, in June 2017, the Acting Solicitor temporarily suspended the 2011 M-
19 Opinion to review that opinion’s analysis based, in part, on the Supreme Court’s
20 opinion in Brandt, as well as the ongoing litigation in Barahona. BLM 785.
21         In light of the rescission of IM 2014-022 and the subsequent suspension of
22 the 2011 M-Opinion, Cadiz requested that BLM review its 2015 determination that
23 the Cadiz Pipeline was not within the scope of ARZC’s 1875 Act right-of-way.
24 BLM 862-63. On July 17, 2017, Cadiz formally requested that BLM reconsider its
25 2015 determination. BLM 163-65. Cadiz explained how the pipeline would
26 further railroad purposes for ARZC. Id. Further, Cadiz referred to the extensive
27 supporting documentation that they had previously submitted to BLM showing that
28
        Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment        16
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 24 of 33 Page ID #:1467




 1 the pipeline would serve several railroad purposes, including in-line power
 2 generation, fire suppression, the operation of a tourist train, and a new access road.
 3 BLM 166-723. Cadiz also explained how BLM’s 2015 determination had
 4 misapplied the standard established in the 2011 M-Opinion. BLM 164-65.
 5           In September 2017, the Acting Solicitor issued the M-Opinion, replacing the
 6 2011 M-Opinion. BLM 75. The M-Opinion referred to the 2011 M-Opinion and
 7 explained that it was being withdrawn “[i]n light of further analysis of the general
 8 history and review of recent case law concerning the 1875 Act.” Id. The bases for
 9 the withdrawal are explained in the 25-page M-Opinion. BLM 75-99.
10           The withdrawal of the 2011 M-Opinion, along with the rescission of IM
11 2014-022, provided a new legal lens through which to view the Cadiz Pipeline and
12 therefore a basis to review BLM’s prior determination. See, e.g., BLM 58, 56, 54,
13 43-53. BLM subsequently issued its new Determination regarding the Cadiz
14 Pipeline, expressly overruling the 2015 determination and explaining that the
15 pipeline would serve several railroad purposes. BLM 4-6. Thus, BLM
16 acknowledged its prior determination and explained the reasons for its reversal,
17 which is all that is required. See Fox, 556 U.S. at 515. Reaching a new
18 determination based on a different weighing of the factual evidence before the
19 agency and on new binding legal guidance in the M-Opinion is precisely what is
20 permitted by the case law. See Organized Village of Kake, 795 F.3d at 968 (such a
21 reevaluation of a prior factual record is “well within an agency’s discretion”)
22 (citation omitted).11
23
24   11
      NPCA appears to suggest that BLM’s conclusion regarding railroad purpose in
25 its 2015 determination was, itself, a “factual finding,” but that is incorrect. NPCA
26 Mem. at 21. While the question of whether a particular use furthers a railroad
   purpose is a fact intensive inquiry, whether a use of a right-of-way constitutes a
27 railroad purpose under the incidental use doctrine is ultimately a legal question, not
28
          Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment         17
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 25 of 33 Page ID #:1468




 1         NPCA contends that BLM’s Determination is invalid because it is not clear
 2 what standard BLM applied in determining whether the uses proposed by Cadiz
 3 and ARZC would serve a railroad purpose. See NPCA Mem. at 22-23. But that
 4 simply ignores the language in BLM’s Determination, as well as the M-Opinion.
 5 With respect to application of the incidental use doctrine, BLM’s Determination
 6 clearly states, following the M-Opinion, that the “incidental use doctrine would
 7 allow a railroad to authorize third party activities, as long as the activity is
 8 incidental to and does not interfere with continued railroad operations.”12 BLM 4;
 9 see also BLM 99. The M-Opinion further explains that, in accordance with the
10 incidental use doctrine, a railroad may permit a third party use “as long as the
11 proposed use is not otherwise prohibited, provides some incidental benefit to the
12 railroad, and does not inhibit the continued use of the right-of-way for railroad
13 operations.”13 BLM 99. Accordingly, NPCA is simply incorrect that BLM did not
14 apply any standard in determining whether the Cadiz Pipeline would serve a
15 railroad purpose. Further, BLM did not merely rely on statements by the railroad
16
17 a factual finding. See Barahona, 881 F.3d at 1133-35 (considering the legal
18 question of whether an oil pipeline served a railroad purpose for purposes of the
   incidental use doctrine). Moreover, BLM’s 2015 determination was based on the
19 misunderstanding, based on IM 2014-122, that a use must be “necessary” for, or
20 “originate” from, railroad operations, not whether a use would further a railroad
   purpose. See, e.g., BLM 2265-66. Therefore, BLM’s prior determination was
21 based on a different legal interpretation, not different factual findings.
22 12 BLM’s Determination also implicitly rejects the more restrictive standard
   adopted in IM 2014-122 by stating that uses of a right-of-way may serve a railroad
23
   purpose “even if they do not originate or derive from that purpose.” BLM 5.
24 13 NPCA suggests that the Solicitor’s explication of the incidental use doctrine is
25 incorrect. See NPCA Mem. at 21 & n.12. But other than its erroneous theory that
   the incidental use doctrine is inapplicable on BLM land, see id. at 13-15 & n.6,
26 NPCA offers no argument to suggest that the analysis of the incidental use doctrine
27 in the M-Opinion is incorrect.
28
        Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment            18
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 26 of 33 Page ID #:1469




 1 company, as NPCA suggests, but instead relied on the voluminous materials,
 2 including engineering reports, showing that the pipeline would serve multiple
 3 railroad purposes.14 BLM 163-723.
 4           Finally, NPCA urges the Court not to “shoulder the burden of determining
 5 whether the Cadiz Project furthers a railroad purpose.” NPCA Mem. at 24
 6 (citation omitted). We agree. BLM made a reasonable determination based on the
 7 hundreds of pages of factual material before it that the Cadiz Pipeline would
 8 further a railroad purpose by allowing ARZC to install a fire suppression system,
 9 use energy generated by the pipeline exclusively for railroad purpose, use water
10 from the pipeline to wash rail cars and other purposes, use an improved access road
11 for maintenance and other purposes, and develop a tourist train using water from
12 the pipeline. BLM 5-6; see also BLM 163-723, 2238-41, 2303-470, 2482-521,
13 2522-33, 2535-714, 2819-43, 2844-47. BLM sufficiently explained the bases for
14 its decision, and the decision should be upheld. See Motor Vehicles Mfrs. Ass’n of
15 the U.S., Inc. v. State Farm Auto. Ins. Co., 463 U.S. 29, 43 (1983)). 15
16           In sum, BLM was justified in concluding that the Cadiz Pipeline will serve a
17 railroad purposes and thereby reversing its prior determination.
18           B.    Barahona Supports the Conclusion that the Cadiz Pipeline
19                 Furthers a Railroad Purpose

20           The Ninth Circuit found in Barahona that an oil pipeline could “plausibly”

21 serve a railroad purpose within the meaning of the incidental use doctrine, and that
22
23   14
      Moreover, relying on statements by the railroad was precisely what the Solicitor
24 did in the 2011 M-Opinion when she relied on a letter from Southern Pacific to
25 determine that MCI’s fiber optic cable would serve a railroad purpose. BLM 8048.
   15
      Even where a court finds that a more detailed explanation could have been
26 provided, it should “uphold a decision of less than ideal clarity if the agency’s path
27 may be reasonably discerned.” State Farm, 463 U.S. at 43 (citation omitted).
28
          Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment       19
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 27 of 33 Page ID #:1470




 1 finding supports BLM’s Determination that the Cadiz Pipeline will serve a railroad
 2 purpose. See Barahona, 881 F.3d at 1135. CBD’s attempt to distinguish
 3 Barahona is to no avail. CBD points to language in the opinion where the court
 4 stated that some uses of a railroad right-of-way could provide “such [a] minimal or
 5 illusory benefit to railroad operations” so that the incidental use doctrine would not
 6 apply. Id. at 1135. The benefits provided by the Cadiz Pipeline to the railroad,
 7 however, are not minimal or illusory. To the contrary, the pipeline would provide
 8 substantial benefits to the railroad by providing water for fire prevention,
 9 generating electricity for use by the railroad, providing water for use by the
10 railroad, enabling the construction of a new access road, and providing water for a
11 steam powered excursion train. BLM 5-6. These uses are neither minimal nor
12 illusory, and CBD fails to demonstrate otherwise.
13         Instead, CBD turns again to the flawed 2015 determination relying on the
14 more restrictive standards in IM 2014-122. In the language cited by CBD, BLM
15 stated in the 2015 determination that there were “no facts that suggest the
16 continuation of railroad operations is in any way dependent on the water pipeline’s
17 construction.” CBD Mem. at 23 (quoting BLM 2265) (emphasis added).
18 Similarly, the 2015 determination stated the “primary purpose” of the Cadiz
19 Pipeline was to convey water for distribution, not to serve the railroad. BLM 2264.
20 But the cases involving the incidental use doctrine do not turn on whether the
21 railroad was dependent on the incidental uses of the right-of-way or whether those
22 uses originated to serve a railroad purpose. Instead, uses that are incidental to
23 railroad operations may be permitted as long as they provide an incidental benefit
24 to railroad operations. See, e.g., Mitchell v. Ill. Cent. R.R. Co., 51 N.E.2d 271, 274
25 (Ill. 1943). Thus, CBD’s argument merely serves to underscore the improper
26 standard applied in the 2015 determination.
27
28
        Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment          20
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 28 of 33 Page ID #:1471




 1         Finally, CBD attempts to distinguish Barahona on the grounds that the oil
 2 pipeline in that case would provide millions of gallons of oil to the railroad and
 3 reduce operating costs by millions of dollars per year. See CDB Mem. at 23 (citing
 4 Barahona, 881 F.3d at 1134). There is no requirement under the incidental use
 5 doctrine to show that an incidental use will provide a certain level of financial
 6 benefit to the railroad; instead, it suffices if the use “directly or indirectly,
 7 contributes to the safe, economical and efficient operation of the [rail]road.”
 8 Mitchell, 51 N.E.2d at 274. The Cadiz Pipeline will clearly provide such a benefit.
 9 Moreover, the cost of the fire suppression system alone would be approximately
10 $10,000,000 if the railroad were to build it on its own. BLM 221. And the use of
11 the fire suppression system could save ARZC millions of dollars in the
12 replacement or repair of bridges after a fire. BLM 290-94 (documenting instances
13 of trestle fires and the costs of repair or replacement); see also BLM 212-14
14 (same). Therefore, the pipeline will provide tangible benefits to the railroad that
15 are not minimal or illusory.
16         In sum, the factual evidence in the record demonstrates that the Cadiz
17 Pipeline will serve a railroad purpose, consistent with the incidental use doctrine.
18 IV.     The M-Opinion and BLM’s Determination Were Not Based on Pretext
19         NPCA argues that the M-Opinion and BLM’s Determination were unlawful
20 because they were based on pretext. See NPCA Mem. at 15-20. This argument is
21 based on the notion that the grounds set forth in the M-Opinion and BLM’s
22 Determination were not the “true basis” for the agency’s decisions and instead the
23 agency’s stated rationale is a cover for some ulterior motive. NPCA relies
24 primarily on two recent cases involving the census where the courts found that the
25 agency head had an ulterior motive for his decision and that the decision could not
26 be upheld based on the stated grounds. See California v. Ross, 358 F. Supp. 3d
27 965, 1040 (N.D. Cal. 2019) (finding that the Secretary of Commerce’s decision to
28
        Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment             21
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 29 of 33 Page ID #:1472




 1 add a citizenship question to the census was invalid, in part, because the
 2 Secretary’s stated reason—to improve enforcement of the Voting Rights Act—was
 3 a pretext), appeal docketed, No. 19-15456 (9th Cir. Mar. 14, 2019), petition for
 4 cert. filed, No. 18-1214 (U.S. Mar. 18, 2019); New York v. U.S. Dep’t of
 5 Commerce, 351 F. Supp. 3d 502, 660 (S.D.N.Y. 2019) (same), appeal filed, No.
 6 19-212 (2d Cir. Jan. 22, 2019), cert. granted before judgment, U.S. Dep’t of
 7 Commerce v. New York,139 S. Ct. 953 (Feb. 15, 2019). This argument fails
 8 because NPCA fails to identify any “true basis” for the agency’s decisions other
 9 than that the agency believed the prior M-Opinion and determination to be wrong.
10           In an attempt to show something nefarious about the decision-making
11 process, NPCA points to meetings between Department of the Interior officials and
12 representatives for Cadiz. See NPCA Mem. at 18. But it is not improper for an
13 agency to meet with an entity that has business before it. And far from showing
14 anything inappropriate, the record demonstrates that new Interior Department
15 officials held internal and external meetings in order to understand the issues
16 relating to the Cadiz Pipeline and, more broadly, 1875 Act rights-of-way. BLM
17 2114, 2111. The new officials also requested briefing papers from BLM staff and
18 held several meetings to discuss railroad issues and the Cadiz Pipeline. BLM
19 2110, 2107, 2103, 2068, 2064, 2062, 2057, 2050, 2031, 2024. Contrary to
20 Plaintiffs’ assertions, the briefing materials do not reflect a determination that was
21 already made and instead show that BLM staff were providing even handed
22 information about the Cadiz Project. See, e.g., BLM 2107 (February 15, 2017
23 memorandum from the BLM Acting Director to the Acting Assistant Secretary for
24 Lands and Minerals Management).16
25
26   16
     NPCA claims that internal briefing memoranda show that BLM based its
27 decision on inappropriate factors. See NPCA Mem. at 18 n.8. But those
28
          Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment         22
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 30 of 33 Page ID #:1473




 1         Plaintiffs also claim that Acting Deputy Secretary Cason improperly directed
 2 the outcome of the agency’s decision-making. See NPCA Mem. at 18-20; CBD
 3 Mem. at 10-11. A few short entries in a lengthy task matrix from Acting Deputy
 4 Secretary Cason stated, “At meeting re Cadiz, asked Kathleen to revise the IM.”
 5 BLM 1996. He also asked that the prior M-Opinion be revised and suggested that
 6 the analysis be re-written to reflect that in the prior determination “facts suggesting
 7 railroad benefits were ignored” and to “leave the matter up to the railroad right of
 8 ways.” BLM 1996. These statements by the Acting Deputy Secretary do not
 9 reflect a final determination regarding IM 2014-122, the 2015 determination, or the
10 M-Opinion. Indeed, the Acting Deputy Secretary was in no position to make such
11 decisions, which would later be made by the Acting Solicitor (M-Opinion, BLM
12 99) and the Acting BLM Director (Determination, BLM 6).17
13         Plaintiffs ascribe too much significance to a topic on a task matrix more than
14 five months prior to any decisions being made by an official who ultimately made
15 no decisions at all. Instead, the record reflects that, after the circulation of the task
16 list, the Solicitor’s Office spent three months analyzing the potential need for a
17 different interpretation of the 1875 Act and an additional two months drafting and
18 discussing whether to rescind and replace the interpretation in the 2011 M-
19 Opinion. See section III.A., supra. The record also shows that, even after the
20
21
   documents show only that officials reviewed information provided to them, not
22 that a determination was made based on inappropriate factors. See BLM 2108
   (memorandum noting the positions of various entities); BLM 2103 (e-mail
23
   discussing connection between water projects and mentioning congressional
24 interest); BLM 886-87 (talking points for the rescission of IM 2014-122).
   17
25    CBD suggests that the decision-making process was tainted by the involvement
   of Secretary Bernhardt. CBD Mem. at 10 & n.5. But Secretary Bernhardt was
26 recused from all decision-making relating to Cadiz and was not involved in the M-
27 Opinion or Determination. See Ethics Recusal Mem., Ex. 1.
28
        Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment             23
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 31 of 33 Page ID #:1474




 1 circulation of the task list, BLM acknowledged that the 2011 M-Opinion, at the
 2 time, controlled the legal interpretation of the 1875 Act. BLM 1028, 882, 829.
 3 Rather than simply reverse course, BLM continued to consider whether and how to
 4 reevaluate the uses of 1875 Act rights-of-way following the rescission of IM 2014-
 5 122. BLM 886. BLM prepared memoranda and held multiple meetings to discuss
 6 how to respond to the request from Cadiz and ARZC to reevaluate the 2015
 7 Determination. BLM 843, 747, 730. Thus, the statements in the task matrix do not
 8 show that any decisions were actually made at the time of those statements.
 9           More significantly, the statements in the task list do not advance Plaintiffs’
10 pretext argument because the grounds suggested in the task list, although in
11 nascent form, are consistent with the grounds ultimately offered in the M-Opinion
12 and BLM’s Determination, i.e., that the facts suggesting a railroad purpose for the
13 Cadiz Pipeline were ignored in BLM’s prior determination, BLM 4-6, and that the
14 scope of 1875 Act rights-of-way should be more broadly construed. BLM 75-99.
15 Unlike in the Ross and Department of Commerce cases, Plaintiffs offer no
16 pretextual reason that served as the “true basis” for the decisions by the Acting
17 Solicitor and the BLM Director. Instead, the reasons offered in the M-Opinion and
18 Determination are the bases for those decisions, and the Court should determine
19 whether they are valid based on the agency’s stated reasons.18 See State Farm, 463
20 U.S. at 50 (“an agency’s action must be upheld, if at all, on the basis articulated by
21
22   18
        NPCA argues, NPCA Mem. at 20 n.10, that the Department of the Interior
23   attempted to “block” the U.S. Geological Survey from responding to an inquiry
     from Senator Feinstein regarding the recharge rate of the aquifer, but the letter was,
24   in fact, disclosed. BLM 848-54. There was also nothing improper about an
25   internal e-mail directing BLM staff to work with the Division Chief for railroad
     rights-of-way. BLM 8521; cf. Nat’l Audubon Soc’y v. Dep’t of the Navy, 422 F.3d
26   174, 198 (4th Cir. 2005) (in the context of a NEPA claim, warning against
27   “[p]sychoanalyzing an agency’s intent” based on internal e-mails).
28
          Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment           24
  Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 32 of 33 Page ID #:1475




 1 the agency itself”); see also Jagers v. Fed. Crop. Ins. Corp., 758 F.3d 1179, 1185-
 2 86 (10th Cir. 2014) (rejecting argument that “the agency’s subjective desire to
 3 reach a particular result must necessarily invalidate the result, regardless of the
 4 objective evidence supporting the agency’s conclusion”); Air Transp. Ass’n of Am.,
 5 Inc. v. Nat’l Mediation Bd., 663 F.3d 476, 488 (D.C. Cir. 2011) (“We would
 6 eviscerate the proper evolution of policymaking were we to disqualify every
 7 administrator who has opinions on the correct course of his agency’s future
 8 actions.”) (citation omitted).
 9         Accordingly, NPCA’s argument that the M-Opinion and BLM’s
10 determination were based on pretext should be rejected.
11 V.      BLM Complied With NEPA and FLPMA
12         As previously demonstrated, because the Cadiz Pipeline is within the scope
13 of ARZC’s 1875 Act right-of-way, it was not necessary for BLM to grant a right-
14 of-way under FLPMA and there was no major federal action triggering the
15 requirement to comply with NEPA. See Def. Mem. at 24-25. Plaintiffs
16 nevertheless argue that a right-of-way application is required by FLPMA and that
17 an environmental impact statement is required because the Cadiz Pipeline will
18 have significant effects on the environment. See NPCA Mem. at 24-25; CBD
19 Mem. at 25. But Plaintiffs fail to recognize that Congress preserved preexisting
20 rights when it enacted FLPMA. 43 U.S.C. § 1769(a). Since the Cadiz Pipeline is
21 within the scope of the existing right-of-way, there is no need for BLM to grant a
22 right-of-way under FLPMA and no major federal action requiring an analysis
23 under NEPA. See, e.g., Alaska v. Andrus, 591 F.2d 537, 541-42 (9th Cir. 1979).
24                                     CONCLUSION
25         For the foregoing reasons, the Court should grant summary judgment to
26 Defendants on all claims.
27
28
        Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment          25
 Case 2:17-cv-08587-GW-AS Document 72 Filed 05/10/19 Page 33 of 33 Page ID #:1476




1 DATED: May 10, 2019            Respectfully submitted,
2                                JEAN E. WILLIAMS
3                                Deputy Assistant Attorney General
                                 Environment & Natural Resources Division
4                                U.S. Department of Justice

5                                /s/ Luther L. Hajek_______________
                                 Luther L. Hajek
6                                Trial Attorney (CO Bar No. 44303)
                                 U.S. Department of Justice
7                                Environment & Natural Resources Division
                                 Natural Resources Section
8                                999 18th Street
                                 South Terrace, Suite 370
9                                Denver, CO 80202
                                 Tel ǀ (303) 844-1376
10                               Fax ǀ (303) 844-1350
                                 Email: Luke.Hajek@usdoj.gov
11
12                               Attorneys for Defendants

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Defendants’ Opposition to Plaintiffs’ Motions for Summary Judgment    26
